Citation Nr: 0003198	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether denial of entitlement to waiver of overpayment due to 
submission of waiver request more than 180 days following 
notification of the overpayment was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  The veteran died in December 1985.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that action, the RO held that the appellant failed to file 
with VA a timely request for waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$13,363.00.  This case was previously before the Board in 
November 1997, at which time it was remanded for additional 
development. 


FINDINGS OF FACT

1.  An April 1998 Report of Contact notes that the appellant 
informed the RO of her desire to withdraw her appeal, and 
indicated that she would direct her representative to submit 
a written withdrawal of the appeal.

2.  On July 6, 1999, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant's representative that a withdrawal of the 
appellant's appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The appellant personally filed a substantive appeal (Form 9) 
in November 1995.  An April 1998 Report of Contact notes that 
the appellant informed the RO of her desire to withdraw her 
appeal, and indicated that she would direct her 
representative to submit a written withdrawal of the appeal.  

In Tomlin v. Brown, 5 Vet. App. 355 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
found that oral statements at a personal hearing which were 
later transcribed met the requirement that a notice of 
disagreement be "in writing."  Therefore, the Board finds 
that the appellant's oral statements to the RO, which were 
subsequently memorialized in writing in an April 1998 Report 
of Contact, constitutes the requisite written consent of the 
appellant for her representative to withdraw the appeal.  

On July 6, 1999, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant's representative that a withdrawal of the 
appellant's appeal was requested.  Therefore, the Board finds 
that the appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal with regard to the issue of whether denial of 
entitlement to waiver of overpayment due to submission of 
waiver request more than 180 days following notification of 
the overpayment was proper is dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

